CLEMENS, Senior Judge.
Plaintiff not-for-profit corporation, owner of streets, park and lake in a resort area, sued six defendant lot owners for annual dues authorized in its by-laws. Defendants were not members of plaintiff association nor had ever paid dues. Plaintiff’s claim of authority to levy assessments is by its deed from the original owner; that instrument however merely declared lot owners were “entitled to membership” in plaintiff association subject to its by-laws.
The trial court properly found defendants had never obligated themselves to pay the assessments. We find no error of law and affirm defendants’ judgments in accord with Rule 84, 16 V.A.M.R.
DOWD, P. J., and REINHARD and CRIST, JJ., concur.